     Case 1:19-cv-01334-NONE-SAB Document 23 Filed 07/28/20 Page 1 of 1

 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    RAYMOND ANGLIN,                                   Case No. 1:19-cv-01334-NONE-SAB (PC)
 9                       Plaintiff,                     ORDER REQUIRING REMOTE
                                                        APPEARANCES AT SETTLEMENT
10           v.                                         CONFERENCE
11    PRATTI, et al.,
                                                        Date: October 8, 2020
12                       Defendants.                    Time: 9:30 a.m.

13

14          A settlement conference in this matter is currently scheduled on October 8, 2020, at 9:30

15   a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the evolving

16   coronavirus protocols, the Court finds that the parties shall appear remotely via Zoom. Plaintiff

17   shall appear telephonically by calling into the appropriate Zoom phone number and entering the

18   required meeting ID. Counsel for Defendants shall appear by video via the Zoom application.

19          Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

20   5788 or evaldez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel

21   for Defendants is also required to arrange for Plaintiff’s participation by contacting the Litigation

22   Coordinator at the institution where Plaintiff is housed and providing the Zoom contact

23   information.
     IT IS SO ORDERED.
24

25      Dated:     July 28, 2020                               /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
